Carley, Judge.
Appellants in these companion appeals were jointly indicted and tried for four counts of armed robbery. They appeal from their convictions on all counts. Appointed counsel for each appellant has filed a motion to withdraw pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1967). In accordance with Anders, counsel has filed a brief raising points of law which arguably could support the appeal. In addition, as required by Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976), we have fully examined the record of law and transcript to determine independently if any errors of law occurred. We find that the points raised are without merit and our *882independent examination discloses no occurrence of any errors requiring reversal. Accordingly, we grant the motions to withdraw and affirm appellants’ convictions. After a review of the entire record, we find that any rational trior of fact could reasonably have found from the evidence adduced at trial proof of appellants’ guilt beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979); Baldwin v. State, 153 Ga. App. 35, 37 (264 SE2d 528) (1980).
Decided January 11, 1982.
John W. Davis, Donald E. Manning, for appellants.
Glenn Thomas, Jr., District Attorney, for appellee.

Judgment affirmed.


Deen, P. J., and Banke, J., concur.